Citation Nr: 1430557	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-45 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating higher than 10 percent for left hand tendonitis.

4.  Entitlement to an initial rating higher than 10 percent for right hand tendonitis.

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

6.  Entitlement to an initial compensable rating for tension headaches.

7.  Entitlement to an initial compensable rating for diverticulosis, hiatal hernia, and gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) with coronary spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In addition to the rating issues listed on the title page, the Veteran appealed as the initial ratings assigned for obstructive sleep apnea and asthma and erectile dysfunction.  In an October 2011 letter, the Veteran's representative indicated that he wished to withdraw his appeal relating to these issues.  As a Veteran's representative may withdraw appeals in writing, and this letter met all of the relevant requirements, the Veteran's appeal regarding these two issues is considered withdrawn.  38 C.F.R. § 20.204 (2013). 

After the November 2011 notification of certification of appeal, the Veteran submitted additional private medical records, some of which were in support of claims for service connection for irritable bowel syndrome and chronic obstructive pulmonary disease that he filed in October 2011 and September 2012.  Although these records contain references to some disabilities for which the Veteran seeks higher initial ratings, they are cumulative of evidence already in the record in this regard as they do not identify any symptoms in addition to those already of record and discussed below, and therefore are not pertinent to the issues on appeal and do not require remand of the claims to the agency of original jurisdiction (AOJ) for initial review.  38 C.F.R. § 20.1304(c) (2013).

As discussed below with regard to the claim for a higher initial rating for left lower extremity radiculopathy, the issue of entitlement to service connection for right lower extremity peripheral neuropathy has been raised by the evidence of record but not adjudicated by the AOJ.  This issue is therefore referred to the AOJ for appropriate action.

The issue of entitlement to an initial rating higher than 10 percent for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Range of motion of the thoracolumbar spine was normal in all planes and there was no abnormal gait or spinal contour.

2.  The evidence is at least evenly balanced as to whether symptoms of left lower extremity radiculopathy more nearly approximate moderate incomplete paralysis of the sciatic nerve, but these symptoms did not more nearly approximate moderately severe incomplete paralysis.

3.  Range of motion of the fingers on each hand was normal and there was no ankylosis or gap of more than 2 inches between the thumb and fingers in opposition with normal grip strength bilaterally.

4.  The evidence is at least evenly balanced as to whether plantar fasciitis was moderate rather than mild, but the symptoms did not more nearly approximate severe disability.

5.  Tension headaches did not result in characteristic prostrating attacks.

6.  The evidence is at least evenly balanced as to whether the Veteran's diverticulosis, hiatal hernia, and GERD have caused symptoms more nearly approximating those productive of considerable impairment of health, but the symptoms have not more nearly approximated those productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating higher than 20 percent, but no higher, for left lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520.

3.  The criteria for an initial rating higher than 10 percent for left hand tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5024.

4.  The criteria for an initial rating higher than 10 percent for right hand tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5024.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for bilateral plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, DCs 5299-5276.

6.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DCs 8199-8010.

7.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for diverticulosis, hiatal hernia, and GERD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, DCs 7399-7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed below, all of the claims in this case arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran under 38 U.S.C.A. § 5103A.  The AOJ obtaining identified and available evidence needed to substantiate the claims and the Veteran was afforded VA examinations that were adequate for the reasons indicated below.  Although the Veteran's representative indicated in the February 2014 appellant's brief that the Veteran's disabilities had worsened since the most recent examinations, the Veteran indicated in a July 2010 telephone conversation to VA that he would be unable to attend additional VA examinations until further notice, because he was overseas.  Thus, even if there were a basis to conclude that the Veteran's disabilities had worsened since the most recent examination, a remand for such examination is not warranted because it would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher initial ratings on appeal herein are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar DDD and Left Lower Extremity Radiculopathy

The Veteran's lumbar spine DDD is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  The general rating formula for diseases and injuries of the spine applies to Diagnostic Code 5243 unless a higher rating is warranted under the formula for rating IVDS based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note 1 to Formula for Rating IVDS.

The general rating formula provides a 10 percent rating for forward thoracolumbar flexion not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 20 percent rating is warranted when forward thoracolumbar flexion is not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Higher ratings require ankylosis of the entire thoracolumbar spine or the entire spine.  Id.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On the October 2009 VA pre-discharge examination, there was no tenderness on palpation, normal range of motion on examination, including 90 degree flexion and 30 degrees extension and lateral flexion and rotation bilaterally, and repeated movement did not significantly reduce range of motion but caused pain.  In addition, posture and gait were normal, with no kyphosis, lordosis, or significant scoliosis and no abnormal swelling, redness of deformity.  There is thus no basis for an initial rating higher than 10 percent for lumbar DDD under the general rating formula, as there was no significant limitation of motion even after repetitive motion testing, or abnormal gait or spinal contour.

Note 1 to the general rating formula provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  The Veteran has been granted service connection for left lower extremity radiculopathy.  This disability is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

On the October 2009 VA pre-discharge examination, gait was normal, muscle strength was 5/5 deep tendon reflexes were equal bilaterally, coordination was normal, and motor exam was normal, with negative Romberg and Babinski, strong hand grasp, strong foot dorsiflexion, and plantar flexion.  On sensory exam, light touch and proprioception were normal, except for decreased sensitivity to light touch in the entire left foot. On a January 2011 VA examination worksheet filled out at the American Mission Hospital in Bahrain, there was a diagnosis of neuropathy, probably peripheral nerve pathology.  A January 2011 American Mission Hospital Medical report indicated that the burning sensation the Veteran felt in his feet was likely a neuropathy with neurological consult and possible nerve conduction study to follow.  There is no indication that nerve conduction studies took place.  The Veteran argued in his substantive appeal that his lumbar DDD and radiculopathy should be rated higher because he had to lie on his back to get relief and frequently was awoken out of his sleep by the pain, as well as numbness in his toes.

Given the findings of sensory abnormality and neuropathy and the Veteran's competent lay statements as to the significant degree of pain he experiences, the evidence is at least evenly balanced as to whether the symptoms more nearly approximate mild or moderate incomplete paralysis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 20 percent rating is warranted for left lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7.  A higher initial rating of 40 percent is not, however, warranted, because the above evidence including the mostly normal examination findings and the Veteran's lay statements does not indicate a degree of severity that more nearly approximates the moderately severe incomplete paralysis required for such a rating.  

To the extent that the American Mission Hospital records suggest right lower extremity peripheral neuropathy, that matter is referred to the AOJ for appropriate action.

Tendonitis of the Hands

The Veteran was granted a single 10 percent rating for bilateral hand tendonitis in May 2010.   After he timely appealed, the RO granted a separate 10 percent rating for tendonitis of each hand.  The tendonitis is rated under 38 C.F.R. § 4.71a, DC 5024, rated by analogy to tenosynovitis.  Diseases rated under DC 5024 are rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When such limitation of motion is noncompensable, a rating of 10 percent is warranted for limitation of motion.  The Veteran is receiving a 10 percent rating for such limitation of motion.

The diagnostic codes applicable to the hand and wrist are DCs 5214 through 5230.  The only ratings that are higher than 10 percent under these diagnostic codes require ankylosis of the wrist or of the individual digits or, under DC 5228, limitation of motion of the thumb with a gap of more than two inches between the thumbs and the fingers with the thumb attempting to oppose the fingers.  There is no evidence of such limitation of motion of the thumb or ankylosis.  On the October 2009 VA pre-discharge examination, there was reduced range of motion of the digits, but grip strength was normal and there was no gap from fingertip to palmar proximal transverse crease.  There was also no indication of ankylosis.  There is thus no basis for an initial rating higher than 10 percent under the applicable diagnostic codes.

The Veteran did not contend otherwise, but, rather, argued in his substantive appeal that he had severe stiffness, weakness, and pain in both hands, warranting a 20 percent rating for each hand.  These symptoms do not warrant a rating higher than 10 percent under any potentially applicable diagnostic code.  Moreover, consideration of the DeLuca factors discussed below is not required when the Veteran is receiving the highest schedular rating for limitation of motion and higher ratings require ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  

Plantar Fasciitis

There is no diagnostic code specifically applicable to plantar fasciitis, so this disability is rated by analogy under 38 C.F.R. § 4.71a, DCs 5299-5276, applicable to flatfoot.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  

On the October 2009 VA pre-discharge examination, the lower extremities showed no cyanosis, clubbing, or edema, and the ankles were non-tender with no obvious deformity.  The Veteran described burning in both feet, mostly across the arches, almost every night, usually when resting but sometimes with shoes on.  This made it difficult to get to sleep but did not otherwise disrupt his sleep.

A January 2011 American Mission Hospital treatment note indicated that the  Veteran complained of a burning sensation on his soles with no associated pain or numbness, which did not interfere with day activities but caused discomfort during sleep.  A February 2011 VA examination worksheet filled out at the American Mission Hospital did not contain responses to the worksheet questions, but contained a single diagnosis of neuropathy, probably peripheral nerve pathology.  In his lay statement, the Veteran described the pain as almost unbearable.  Given that the noncompensable rating under DC 5276 requires mild symptoms relieved by a built up show or arch support while a moderate rating requires symptoms of pain on manipulation and use, the Board finds that the evidence is approximately evenly balanced as to whether the symptoms more nearly approximate the rating for mild or moderate flatfoot.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 10 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7.  A higher, 20 percent rating is not, however warranted, because there is no evidence that the plantar fasciitis is severe, with symptoms of or similar to marked deformity, accentuated pain on manipulation and use, swelling, or characteristic callosities.

Headaches

The Veteran's tension headaches are rated by analogy to migraine headaches under 38 C.F.R. § 4.124a, DCs 81-99-8100.  Under DC 8100, a 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months and a noncompensable rating is warranted for less frequent such attacks.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

On the October 2009 VA pre-discharge examination, the Veteran described mild to severe throbbing pain 5 times per week lasting up to 20 minutes after he took Motrin.  He denied any other significant functional or activity from this condition at the time of the examination.  In his substantive appeal, the Veteran disagreed with the noncompensable rating because he had been prescribed medication for this disability and he suffered from frequently severe headaches.

The Rating Schedule does not "prostrating."  A lay definition of the term is that it means "utter physical exhaustion or helplessness."  See Webster's New World Dictionary of American English, Third College Edition 1080 (1986)).  A medical definition of this term is that it means "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1367 (28th ed.1994).  The Veteran did not indicate on the examination or in his lay statements that the headaches caused exhaustion, helplessness, or powerlessness.  Rather, he described throbbing pain and suffering, but not to the extent that they constituted prostrating attacks under the above definitions.  As the symptoms of the Veteran's headaches did not more nearly approximate prostrating attacks, he is not entitled to an initial compensable rating for this disability.


Diverticulosis, Hiatal Hernia, and GERD

The Veteran's diverticulosis, hiatal hernia, and GERD are rated under 38 C.F.R. § 4.114, DC 7346, applicable to hiatal hernia.  Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

On the October 2009 VA pre-discharge examination, the Veteran indicated that he experienced abdominal pain 4-5 times per week usually lasting 2 hours but sometimes the entire day, as well as heartburn, and burning in the throat.  The VA examiner noted that it was unclear whether the abdominal pain was caused by diverticulosis, and the Board will therefore consider the abdominal pain to be due to this disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  The examiner indicated that the diverticulosis had moderate potential for causing future functional impairment and that the GERD had significant potential for causing future functional impairment. 

Thus, the Veteran has had some of the symptoms listed in the criteria for a 10 percent rating and some listed in the criteria for a 30 percent rating, including persistently recurrent epigastric distress, pyrosis, and substernal pain, and the examiner indicated that this was productive of considerable impairment of health.  The evidence is thus at least evenly balanced as to whether the symptoms more nearly approximate the criteria for a 30 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 30 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7.  A higher, 50 percent rating is not, however, warranted, because the Veteran did not have symptoms that more nearly approximated vomiting, weight loss, hematemesis, melena, or anemia, and his health was not severely impaired. 

Extraschedular

Consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has had symptoms not listed in the applicable criteria.  There is no evidence or argument, however, that these symptoms have caused marked interference with employment, i.e., beyond that contemplated by the assigned ratings including the higher ratings granted above.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Neither post-service medical records, the Veteran in his lay statements, nor the Veteran's representative have contended that any of the disabilities above have caused a degree of interference with employment that would be considered marked.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran and his representative have argued specifically for higher schedular ratings, some of which have been granted.  Therefore, referral for consideration of an extraschedular rating for is not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for higher initial ratings other than those that have been granted.  The benefit-of-the-doubt doctrine is therefore not for application in this regard, and reasonable doubt has been resolved in the Veteran's favor in granting higher initial ratings for left lower extremity radiculopathy, bilateral plantar fasciitis, and diverticulosis, hiatal hernia, and GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to an initial rating higher than 10 percent for lumbar spine DDD is denied.

Entitlement to an initial rating of 20 percent, but no higher, is granted for left lower extremity radiculopathy, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 10 percent for left hand tendonitis is denied.

Entitlement to an initial rating higher than 10 percent for right hand tendonitis is denied.

Entitlement to an initial rating of 10 percent, but no higher, for bilateral plantar fasciitis is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for tension headaches is denied.

Entitlement to an initial rating of 30 percent, but no higher, for diverticulosis, hiatal hernia, and GERD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005, applicable to arteriosclerotic heart disease.  The Veteran has not had MET testing since separation from service.  Generally, METs testing is required in all cases for assigning a rating under the evaluation criteria for heart disease.  38 C.F.R. § 4.100(b).  There was no MET testing on the October 2009 VA pre-discharge examination, and he was unable to attend the subsequently scheduled examination because he was overseas.  January 2011 American Mission Hospital report indicated that the Veteran was advised to have a repeat coronary angiogram and was awaiting the schedule for that procedure, and suggested that additional cardiac testing was warranted.  A February 2011 VA examination worksheet filled out at the American Mission Hospital in Bahrain did not contain responses to the worksheet questions, but contained handwritten diagnoses of CAD, hypertension, and dyslipidemia.  It referenced the January 2011 medical report noted above as well as subsequent September 2011 stress testing and ECG, but no angiogram or MET testing.  Given the absence of MET testing and the fact that the Veteran may not be able to appear for any additional VA or VA-authorized examination that would include MET testing, it is important that any additional outstanding records of cardiac treatment be obtained, which could contain evidence relevant to rating the Veteran's CAD, including MET testing.
 
Accordingly, the claim for an initial rating higher than 10 percent for CAD is REMANDED for the following action:

1.  Request any outstanding, pertinent private medical records relating to the Veteran's CAD.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If he does so, take action in accordance with 38 C.F.R. § 3.159(c)(1). 

2.  After the above development has been completed, readjudicate the claim for entitlement to an initial rating higher than 10 percent for CAD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


